Citation Nr: 1023720	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-29 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
September 2006, a statement of the case was issued in July 
2007, and a substantive appeal was received in August 2007.

The Veteran testified at a Board hearing in May 2010.  A 
transcript of that hearing is associated with the claims 
file.

The Board notes that during the course of this appeal, the 
Veteran initiated a separate appeal involving different 
issues.  The separate appeal culminated in a September 2005 
statement of the case addressing those other issues.  
However, as the Veteran never filed a timely Form 9 or 
equivalent submission to perfect appeal of those claims, they 
are not currently in appellate status and are not before the 
Board at this time.


FINDINGS OF FACT

1.  A July 2001 rating decision denied entitlement to service 
connection for tinnitus; the appellant was notified of his 
appellate rights, but did not appeal the decision.

2.  In July 2004, the appellant requested that his claim of 
entitlement to service connection for tinnitus be reopened.

3.  Certain evidence received since the July 2001 rating 
decision is not cumulative of the evidence of record 
considered at the time of the July 2001 denial, relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for tinnitus, and raises a 
reasonable possibility of substantiating the claim.

4.  The Veteran's tinnitus was not noted upon his entrance to 
military service.

5.  The Veteran manifested tinnitus during service.

6.  The evidence does not clearly and unmistakably 
demonstrate that the Veteran's tinnitus pre-existed service 
and did not increase in severity during service.

7.  The Veteran suffers from tinnitus which is causally 
related to his active duty service.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 2001 rating decision is 
new and material in connection with the petition to reopen 
the claim of entitlement to service connection for tinnitus, 
and the Veteran's claim of entitlement to service connection 
for tinnitus has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The presumption of soundness applies, and is not 
rebutted, regarding the Veteran's tinnitus.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304 (2009).

4.  Tinnitus was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a July 2001 decision, the RO denied the Veteran's claim of 
entitlement to service connection for tinnitus.  In arriving 
at this decision, the RO reviewed the in-service and post-
service medical records to find that "tinnitus existed prior 
to service" and that there was "no evidence that the 
condition permanently worsened as a result of service."  The 
Veteran was informed of his appellate rights in connection 
with this July 2001 denial when the decision was mailed to 
him that month.  He did not appeal the decision.  The July 
2001 rating decision therefore became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103 (2009).

Claims which are the subject of prior final determinations 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

In July 2004, the appellant submitted a request to reopen the 
claim of entitlement to service connection for tinnitus.  In 
a September 2005 rating decision, the RO denied the petition 
to reopen the claim, finding no new and material evidence.  
The July 2007 statement of the case again states that the RO 
found no new and material evidence and has not reopened the 
claim to adjudicate the merits.  In any event, the Board is 
not bound by the RO determination and must nevertheless 
consider whether new and material evidence has been received 
to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The July 2001 RO rating decision is the 
most recent final disallowance of the claim involving 
entitlement to service connection for tinnitus.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id. As 
the appellant filed the request to reopen in 2004, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The most significant new evidence for the purposes of this 
analysis is the Veteran's testimony at his May 2010 Board 
hearing.  The Veteran testified that he recalled a specific 
incident in which he was exposed to substantial acoustic 
trauma to his left ear during performance of his duty as a 
field artillery crewman.  Specifically, the Veteran testified 
that while serving in the Persian Gulf during Desert Storm in 
1990, he was responsible for setting the fuse on each 
artillery shell that his group fired.  This required that he 
be in close proximity to the artillery firing.  He testified 
that he was issued hearing protection, but on one particular 
occasion recalls that his left ear hearing protection fell 
out.  The Veteran testified that he was not able to retrieve 
the hearing protection or seek any replacement because of the 
circumstances in which his group was only halfway through a 
48-round firing mission and the Veteran could not stop the 
operation to seek his dislodged left ear protection.  The 
Veteran testified that the noise was "extraordinary" from 
the blast of the artillery fire, and that he recalled 
experiencing 'pinging' and 'ringing' as a result.

The Veteran is competent to testify as to his recollections 
of the occurrences described above.  Although the Veteran had 
previously contended that he experienced significant acoustic 
trauma during service, his May 2010 Board hearing testimony 
adds to the record new significant specific details of an in-
service event that was not previously spelled out in any 
evidence.  These elements of the Veteran's May 2010 Board 
hearing testimony have never been presented in the record 
before, and thus must be considered new.

The Board notes that the Court has made clear that for the 
purposes of establishing whether particular evidence is new 
and material, the Board must presume the credibility of the 
evidence.  In this case, this means that the Board must 
presume the credibility of the Veteran's recent testimony 
with regard to his recollections of potentially pertinent 
events during service.

At the time of the prior final denial, the evidence of record 
did not establish that the Veteran's ears were exposed to 
damaging exceptional acoustic trauma.  In the prior final 
denial, the RO accepted a VA examination report finding that 
"there was no documentation of significant acoustical trauma 
in service."  As a key basis of the prior final denial 
appears to have been that significant in-service acoustical 
trauma was an unestablished fact, the Veteran's new testimony 
seeking to establish a specific episode of exceptional 
acoustic trauma appears to be material.  The Veteran's new 
testimony, presumed to be credible, speaks directly to the 
unestablished factual contention that the Veteran experienced 
significant acoustic trauma during his military service.

For the reasons stated above, the Board finds that the 
Veteran's Board hearing testimony, presumed credible, must be 
considered to have presented new and material evidence to the 
claim of entitlement to service connection for tinnitus under 
these particular circumstances.

Thus, the newly submitted evidence in this case features 
evidence reasonably indicating that the Veteran may have 
experienced significant acoustic trauma during military 
service.  The absence of evidence showing significant in-
service acoustic trauma was an essential basis for the prior 
final denial of the claim of service connection.  The Board 
views the new evidence as new and material to the Veteran's 
claim as it includes new information relating to an 
unestablished fact in a manner reasonably supportive of the 
claim.  The claim has therefore been reopened.  The 
underlying merits of the claim will now be considered.

Service Connection

The Veteran is claiming entitlement to service connection for 
tinnitus.  Specifically, the Veteran is claiming that his 
tinnitus is due to acoustic trauma suffered while in service.  
Tinnitus is 'a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.'  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term 'noted' denotes 
'[o]nly such conditions as are recorded in examination 
reports,' 38 C.F.R. § 3.304(b), and that '[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.'  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
'increase in disability [was] due to the natural 
progress of the' preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing 'that the increase in disability is 
due to the natural progress of the disease.'  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F.3d at 1096.

The Board initially observes that the Veteran's November 1986 
service enlistment examination report is of record and does 
note that the Veteran had right ear hearing loss at that 
time.  Significantly, however, examination and clinical 
detail of the Veteran's right ear problem did not include any 
finding or notation of tinnitus at that time.  The Board 
finds that tinnitus was not noted upon the Veteran's entrance 
to active duty service and, thus, the Veteran is presumed 
sound to this extent; that is, the Veteran is presumed not to 
have had a tinnitus pathology upon entrance to active duty 
service.

The Board finds that there is no evidence of tinnitus pre-
existing service sufficient to overcome the presumption of 
soundness with regard to this issue.  The Veteran has 
consistently testified that he did not experience tinnitus 
prior to his military service.  The only significant evidence 
to the contrary is a May 2001 VA examination report addendum 
that opines that the Veteran's tinnitus probably originated 
prior to service.  However, the Board finds that this May 
2001 VA examination report addendum is not supported by any 
persuasive citation of a factual predicate in the record nor 
any persuasive rationale.  The May 2001 addendum states its 
analysis as follows: "The veteran had pre-service hearing 
loss in his right ear and minimal complaint of tinnitus in 
service.  There is no documentation of significant acoustic 
trauma in service.  Therefore, the tinnitus more probably 
than not originated prior to service...."

In essence, it appears that the examiner finds pre-service 
onset of tinnitus based upon nothing but the fact that the 
Veteran's in-service complaint of tinnitus was 'minimal' and 
that there was no documentation of significant acoustic 
trauma in service.  Considering the heightened burden 
applicable for demonstrating pre-service onset of a 
disability when, as here, the presumption of soundness 
applies, the Board finds that the May 2001 addendum's 
rationale does not overcome the presumption of soundness in 
this case.  The May 2001 addendum identifies no affirmative 
evidence of any suggestion of tinnitus prior to service.  
Furthermore, the Board finds that the rationale is not highly 
persuasive; the Board does not find that the absence of 
documentation of acoustic trauma during service and a report 
of minimal in-service tinnitus supports a clear and 
unmistakable showing that the Veteran's tinnitus actually 
pre-existed service.

Moreover, the Board notes that rebuttal of the presumption of 
soundness in this case requires not only a clear and 
unmistakable showing of pre-existing tinnitus, but also a 
clear and unmistakable showing that tinnitus was not 
aggravated during service.  In this regard, the Board notes 
that the May 2001 addendum actually states that "it is 
unclear how much it [tinnitus] was aggravated during 
service."  This is not clear and unmistakable evidence of no 
in-service aggravation.  Thus, the Board observes that the 
May 2001 addendum does not provide evidence rebutting the 
presumption of soundness.

The Board finds that no evidence of record otherwise presents 
the clear and unmistakable indications required to rebut the 
presumption of soundness.  Therefore, the Board finds that 
the applicable presumption of soundness is not rebutted in 
this case.  The Veteran is thus considered not to have had a 
tinnitus pathology as of his entrance to active duty military 
service in 1986.

A service treatment record dated in May 1990 shows that the 
Veteran reported "occasional tinnitus" at that time during 
his military service.  The Veteran's active duty military 
service concluded less than a year later.  A March 2001 VA 
examination report prepared by a physician (the same 
physician who authored the May 2001 addendum discussed above) 
notes the Veteran's complaints of tinnitus at that time as 
"ringing in the left ear three to four times a week lasting 
a few seconds.  It is of moderate intensity."  The examiner 
diagnosed tinnitus at that time based upon the Veteran's 
description, which appears reasonably consistent with the 
Veteran's description of occasional tinnitus during service.

More recent medical evidence shows that the Veteran now 
reports that he experiences "constant" tinnitus, including 
as shown in a November 2008 VA treatment report.

A March 2001 VA audiology examination report indicates that a 
competent audiologist (not the physician who authored the 
examination report and May 2001 addendum discussed above) 
found that the Veteran's account of the chronology of his 
tinnitus is consistent with the Veteran's reported history of 
service-related noise exposure.

The Board finds that the Veteran is competent to testify to 
his recollections of matters such as experiencing acoustic 
trauma and the pertinent symptomatology during service and 
thereafter.  The service records in the claims file appear to 
reasonable corroborate key details of the Veteran's claim.  
The Veteran's specialty, as shown on his DD Form 214, appears 
to be 'cannon crewman.'  An attached DD Form 215 further 
shows that he served in the Persian Gulf.  Service treatment 
records, such as one dated in June 1990, list his position as 
'gunner.'  A May 1990 service treatment record shows that the 
Veteran reported the onset of tinnitus during his military 
service.

The March 2001 VA audiology report indicates that the 
Veteran's account of events and symptomatology are consistent 
with tinnitus from the type of in-service noise exposure he 
experienced.  The most significant negative evidence in this 
case is the May 2001 VA addendum authored by a physician who 
indicates that the Veteran's tinnitus probably pre-existed 
service, but with application of the presumption of soundness 
the Board has concluded that the tinnitus pathology did not 
pre-exist service.  Thus, the Board cannot accept the 
conclusion of the May 2001 VA addendum.  The Board 
additionally notes, in passing, that the physician who 
authored the May 2001 addendum also authored a March 2001 VA 
examination report which acknowledged that the Veteran's 
tinnitus complaints at that time were in his left ear; the 
Board finds that this VA physician provides no adequate 
explanation for how a pre-existing right ear injury was 
opined to be the likely cause of tinnitus in the left ear.

None of the evidence, including the negative May 2001 VA 
addendum, indicates that the Veteran's post-service tinnitus 
is not related to his documented in-service complaints of 
tinnitus.  The Veteran's contentions express that he has 
experienced the tinnitus with increasing frequency since the 
documented onset during service; the Veteran is competent to 
testify as to the history and/or chronicity of his tinnitus 
symptoms.  With no adequate probative evidence persuasively 
contradicting the Veteran's testimony and the documented 
facts supporting his claim, the Board finds that the 
Veteran's current chronic tinnitus is at least as likely as 
not etiologically linked to the onset of tinnitus shown to 
have occurred during his military service.

Therefore, based on the entirety of the record, the Board 
finds that service connection for tinnitus is warranted.  
Although the May 2001 VA addendum opinion found that the 
Veteran's tinnitus was not related to noise exposure in 
service, this opinion is not probative in this case and its 
conclusion is contrary to the Board's findings, with the 
applicable legal presumption, that the Veteran's tinnitus did 
not pre-exist service.  The Veteran has credibly testified to 
details of in-service acoustic trauma, and in-service onset 
of his current tinnitus.  It is undisputed that a lay person 
is competent to offer evidence as to facts within his 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Further, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Here, the Veteran is competent to report when he 
first started experiencing ringing in his ears.  He is also 
competent to report a continuity of symptoms since service.  
Further, the Veteran's service records reasonably corroborate 
key aspects of his testimony and there is no evidence of any 
significant noise exposure after service.

In light of the available evidence, and with resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (under the 'benefit- of-the-
doubt' rule, where there exists 'an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter,' the 
veteran shall prevail upon the issue).  Thus, service 
connection for tinnitus is allowed.

The Board briefly observes that the May 2010 hearing 
transcript suggests that the Veteran's representative 
submitted new medical evidence during the hearing, and it 
appears that this new evidence may not yet have been 
associated with the claims file.  However, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
this final decision in light of the complete grant of the 
claim on appeal in this case.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that 
an RO letter in April 2010 informed the Veteran of the manner 
in which disability ratings and effective dates are assigned.  
The RO will take such actions in the course of implementing 
this grant of service connection, and the Veteran may always 
file a timely notice of disagreement if he wishes to appeal 
from those downstream determinations.




ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for 
tinnitus.  Service connection for tinnitus is warranted.  The 
appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


